                                                                                            Entered on Docket
                                                                                            May 03, 2019
                                                                                            EDWARD J. EMMONS, CLERK
                                                                                            U.S. BANKRUPTCY COURT
                                                                                            NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                            The following constitutes the order of the Court.
                                                                                          Signed: May 3, 2019
                                             3
                                             4
                                                                                         ________________________________________
                                                                                         Charles Novack
                                             5                                           U.S. Bankruptcy Judge

                                             6
                                             7                                UNITED STATES BANKRUPTCY COURT
                                             8                                NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                  In re:                                           Case No. 18-40208 CN
                                            10                                                     Chapter 11
                                                  THOMAS B. McNEMAR,
                                            11                                                     ORDER SUSTAINING CLAIM
                                                                   Debtor.                         OBJECTION
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                                           On April 25, 2019, this court conducted a hearing on Chapter 11 debtor Thomas McNemar’s
                                            15
                                                 objection to the amended proof of claim filed by Cindy McNemar, his estranged spouse. All
                                            16
                                                 appearances were noted on the record. For the reasons stated below, the court sustains the objection
                                            17
                                                 to her proof of claim.
                                            18
                                                           Chapter 11 debtor Thomas McNemar (“Dr. McNemar”) filed this Chapter 11 case in the
                                            19
                                                 midst of a contentious dissolution action with his wife, Cindy McNemar (“Mrs. McNemar”). When
                                            20
                                                 Dr. McNemar filed his Chapter 11, the Contra Costa County Superior Court (the venue for the
                                            21
                                                 McNemars’ dissolution action) had not divided the parties’ community property nor awarded any
                                            22
                                                 form of equalizing payment regarding the community property. The only established, pre-petition
                                            23
                                                 family law “debt” owed by Dr. McNemar to Mrs. McNemar appears to temporary spousal support.
                                            24
                                                       Mrs. McNemar filed her initial proof of claim for $1,840,500.00 on May 25, 2018. Her claim
                                            25
                                                 reflected Dr. McNemar’s ongoing support obligation and Mrs. McNemar’s asserted interest in the
                                            26
                                                 marital estate’s community property. The court sustained Dr. McNemar’s objection to this proof of
                                            27
                                                 claim, and Mrs. McNemar filed an amended proof of claim for $1,250,000.00 on December 18,
                                            28
                                                                                                   1
                                                 ORDER SUSTAINING CLAIM OBJECTION
                                            Case: 18-40208       Doc# 147    Filed: 05/03/19    Entered: 05/03/19 16:00:53        Page 1 of 4
                                             1   2018. No documentation is attached to the proof of claim, and the proof of claim simply states that
                                             2   “Claimant is Debtor’s Wife; ½ Debtor’s Estimate Estate of $2.5M.” Dr. McNemar objected to the
                                             3   amended proof of claim on the ground that the Bankruptcy Code precludes Mrs. McNemar’s demand
                                             4   for an interest in the community property as a matter of law. When pressed during the April 25th
                                             5   hearing to explain the basis of the amended proof of claim, Cindy McNemar’s attorney stated that
                                             6   the claim reflected Mrs. McNemar’s right to one-half of the remaining community property after
                                             7   payments are made to creditors through a confirmed Chapter 11 plan. Mrs. McNemar’s counsel did
                                             8   not contend that there were any factual disputes that required an evidentiary hearing. Moreover, her
                                             9   counsel has never sought relief from the automatic stay to allow the Contra Costa County Superior
                                            10   Court to resolve any issue regarding the division of community property or her right to an equalizing
                                            11   payment of any kind.
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12          A proof of claim is deemed allowed unless a party in interest objects under Bankruptcy Code
                                            13   § 502(a). The proof of claim constitutes “prima facie evidence of the validity and amount of the
                                            14   claim” under Federal Rule of Bankruptcy Procedure 3001(f). “Upon objection, the proof of claim
                                            15   provides “some evidence as to its validity and amount” and is “strong enough to carryover a mere
                                            16   formal objection, without more.” To defeat the claim, the objector must come forward with sufficient
                                            17   evidence and “show facts tending to defeat the claim by probative force equal to that of the
                                            18   allegations of the proofs of claim themselves.” . . . The ultimate burden of persuasion remains at all
                                            19   times upon the claimant.” [citations omitted.] Lundell v. Anchor Constr. Specialists, Inc., 223 F.3d
                                            20   1035, 1039 (9th Cir. 2000). Here, neither party asserts that there is a question of fact that this court
                                            21   must resolve through an evidentiary hearing. Instead, the parties agree that the validity of Mrs.
                                            22   McNemar’s amended proof of claim can be resolved as a matter of law. Under Bankruptcy Code §
                                            23   541(a)(2), community property is property of the bankruptcy estate. Accordingly, “all community
                                            24   property not yet divided by a state court at the time of the bankruptcy filing is property of the
                                            25   bankruptcy estate.” Dumas v. Mantle (In re Mantle), 153 F.3d 1082, 1085 (9th Cir. 1998). Simply
                                            26   asserting an interest in marital community property (and nothing more) cannot, then, constitute a
                                            27   claim, which requires some form of a “right to payment.” See Bankruptcy Code § 101(5)(A).
                                            28   Again, Mrs. McNemar has not argued that her pre-petition community property interest may
                                                                                                     2
                                                 ORDER SUSTAINING CLAIM OBJECTION
                                            Case: 18-40208     Doc# 147       Filed: 05/03/19     Entered: 05/03/19 16:00:53         Page 2 of 4
                                             1   translate, some day, into a right for money. See In re Emelity, 251 B.R. 151, 155 (Bankr. S.D. Cal.
                                             2   2000); In re Mack, 2009 U.S. Dist. LEXIS 88913, *27-29 (D. Nevada 2009); In re Mooney, 532
                                             3   B.R. 313 (Bankr. D. Idaho 2015); In re Kostenko, 2015 Bankr. LEXIS 2261. *28 (Bankr. 9th Cir.
                                             4   2015); In re Marriage of Seligman, 14 Cal.App. 4th 300, 309 (Cal. Ct. App. 4d. 1993). She
                                             5   therefore has not demonstrated that she is entitled to any kind of payment from the bankruptcy estate.
                                             6   Good cause appearing, and for the reasons stated on the record,
                                             7          IT IS HEREBY ORDERED that Thomas McNemar’s objection to Cindy McNemar’s
                                             8   Amended Proof of Claim #12 is SUSTAINED.
                                             9                                      * * * END OF ORDER * * *
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                   3
                                                 ORDER SUSTAINING CLAIM OBJECTION
                                            Case: 18-40208     Doc# 147     Filed: 05/03/19     Entered: 05/03/19 16:00:53       Page 3 of 4
                                             1   Case No. 18-40208 CN
                                                                                       COURT SERVICE LIST
                                             2
                                                 All recipients are ECF participants
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                4
                                                 ORDER SUSTAINING CLAIM OBJECTION
                                            Case: 18-40208     Doc# 147     Filed: 05/03/19   Entered: 05/03/19 16:00:53   Page 4 of 4
